Title: From Thomas Jefferson to United States Congress, 11 February 1807
From: Jefferson, Thomas
To: United States Congress


                                                
                            To the Senate &
                         House of Representatives of the US.
                            
                        

                        I now lay before Congress a statement of the Militia of the United States, according to the latest returns recieved by the department of war. from two of the states no returns have ever been recieved.
                        
                            Th: Jefferson
                     
                        Feb. 11. 1807.
                  
                    